Judgment, Supreme Court, New York County (Richard Andrias, J.), rendered February 2, 1994, convicting defendant, upon his plea of guilty, of assault in the second degree, and sentencing him, as a second felony offender, to a term of H/a to 3 years, unanimously affirmed.
The court properly denied defendant’s motion to withdraw his plea of guilty, his brief, conclusory statement at sentencing that he acted in self-defense having no support in either the plea minutes, wherein defendant admitted his guilt without *426hesitation, or his response when asked to elaborate by the sentencing court (see, People v Shields, 134 AD2d 541, lv denied 70 NY2d 1011). Defendant’s claim that new counsel should have been assigned to litigate the motion to withdraw is without merit, defendant’s comments at sentencing clearly alleging that it was the pressure of incarceration, and not coercion from counsel, that led him to accept the plea. Concur— Rosenberger, J. P., Ellerin, Wallach and Tom, JJ.